DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2022 has been entered.

Application Status
This action is written in response to applicant’s correspondence received March 1, 2022.  Claims 7, 8, 17, 39, 40, 47, 72, 76, 81, 86, 115, and 116 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Withdrawn Claim Rejections - 35 USC § 103
The previous rejections of claims 7, 8, 17, 39, 40, 47, 72, 76, 81, 86, 115, and 116 as set forth in the Office Action mailed September 1, 2021 are withdrawn in favor of the prior art rejections set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8, 17, 39, 40, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan (Kaplan et al. (1997) Human Gene Therapy, 8:1095-1104) in view of Handel (Handel et al. (2012) Human Gene Therapy, 23:321-329) and High (US 2015/0111955, filed February 19, 2013, priority to February 17, 2012).
Kaplan teaches a method for the transient immunosuppression of a gene transfer adenoviral vector in mice treated with the immunosuppressant deoxyspergualin (DSG) (abstract). Kaplan teaches first administering to a mouse (i.e. a subject) an adenoviral gene transfer vector Ad2 without the immunosuppressant DSG on day 0 (see Fig. 2A). Kaplan further teaches subsequently, concomitantly administering the viral transfer vector Ad2 and DSG on day 30 and again on day 60 (i.e. repeatedly) (see Fig. 2A). Kaplan further teaches that multiple administrations of the same adenovirus Ad2 concomitantly with the immunosuppressant DSG resulted in effective expression of the beta-gal transgene despite the prior administrations of the viral vector (see Fig. 2).
Kaplan further teaches that cytotoxic T lymphocytes (CTLs) directed against viral proteins and/or immunogenic transgene products expressed by transfected cells have the potential to limit persistence of expression (abstract), thereby indicating that the anti-viral transfer vector immune response is specific to a viral antigen of the viral transfer vector. 
Regarding the recitation that the immunosuppressant is “antigen-presenting cell targeted”, Kaplan teaches that administration of DSG depressed the activation of CD8+ T lymphocytes (abstract) and further that DSG interferes with the process of antigen presentation to T lymphocytes, thereby indicating that the immunosuppressant was targeted to antigen-presenting cells, which attenuated the T cell response to the viral transfer vector.

Although Kaplan teaches the administration of an adenoviral gene transfer vector, Kaplan does not teach that the vector is for “gene editing” or that the corresponding T cell response is an “anti-gene editing viral transfer vector response”.

However, Handel teaches that zinc-finger nuclease (ZFN) technology has become a valuable tool for targeted genome engineering by creating a site-specific DNA double-strand break, which promotes genome editing by activating the cellular DNA damage response including homology-directed repair (HDR) and nonhomologous end-joining (abstract). Handel further teaches that adeno-associated viruses (AAV)-ZFN vector technology is a useful tool to edit the human genome with high efficiency (abstract). Handel concludes that since AAV vectors can transduce many cell types relevant for gene therapy, the ex vivo and in vivo delivery of ZFNs via AAV vectors will be of great interest for the treatment of inherited disorders (abstract), and therefore teaches a method comprising administering a gene editing viral transfer vector to a subject (see abstract).

Handel does not teach that the “gene editing” viral transfer vector is repeatedly administered.

However, High similarly teaches a method of providing to a subject a composition comprising an adeno-associated virus (AAV) vectors (i.e. viral transfer vector) comprising a heterologous polynucleotide sequence encoding a therapeutic protein, wherein the protein is expressed in the mammal ([0058]). High teaches that AAV vectors are recognized as the gene transfer vector of choice since they have the best safety and efficacy profile for delivery of genes in vivo ([0005]). High teaches wherein the therapeutic protein includes a zinc finger nuclease to carry out genome editing ([0007]), and therefore similarly teaches administering a gene editing viral transfer vector to the subject. High teaches wherein the compositions are administered in single or multiple doses, alone or in combination with other compositions and may require multiple administrations ([0061], [0065]) and therefore teaches repeatedly administering a gene editing viral transfer vector.

It would have been obvious to one of ordinary skill in the art to have substituted the viral vector of Kaplan with the gene editing viral vector as described by Handel and/or High for the advantage of causing genome editing in the subject. Each of Kaplan, Handel, and High describe similar methods of the delivery of gene transfer vectors to a target subject as discussed above. One of ordinary skill in the art attempting to cause genome editing by delivery of the gene editing viral vectors of Handel and High would have considered the method of Kaplan in which an immunosuppressant is administered to advantageously reduce the T cell response to the gene transfer vector. As explained by Kaplan, the decrease in cytotoxic T lymphocyte activity was accompanied by improved longevity of transgene expression (abstract).

	It further would have been obvious to have repeatedly and concomitantly administered the gene-editing viral vector with the immunosuppressant to the subject in view of High who teaches that gene editing viral transfer vectors may require multiple administrations. One of ordinary skill in the art would have provided multiple administrations to ensure that that the gene editing system was expressed sufficient to cause gene editing. One would have had a reasonable expectation of success in doing so in view of Kaplan who observed increased expression of the beta-gal transgene despite the prior administrations of the viral vector, which Kaplan attributed to the concomitant administration of the immunosuppressant (see Fig. 2).

	Regarding claim 8, the obviousness of administering multiple doses of the gene editing viral transfer vector is discussed above as applied to claim 7. It further would have been obvious to have administered one or more repeat doses of the viral transfer vector to the subject subsequent to the concomitant administration of the of the viral transfer vector and the APC-targeted immunosuppressant for the advantage of increasing the likelihood that the treatment will be effective.

Regarding claim 17, the teachings of Kaplan, Handel, and High are discussed above. In particular, the obviousness of repeatedly administering the gene editing viral transfer vector of to a subject is discussed above. In addition, the obviousness of concomitantly administering an antigen-presenting cell targeted immunosuppressant with the dose of the gene editing viral transfer vector, is further discussed above. The combination of which is sufficient to render obvious the “repeatedly, concomitantly administering” of such antigen-presenting cell targeted immunosuppressant and a dose of the gene editing viral transfer vector.
Regarding the recitation “wherein the amount of the viral transfer vector in a repeat dose(s) is less than the amount of the viral transfer vector in a prior dose”, High teaches that “One skilled in the art can readily determine a AAV virion dose range to treat a patient having a particular disease or disorder based on the aforementioned factors, as well as other factors” ([0062]). High further explains that “The dose amount, number, frequency or duration may be proportionally increased or reduced, as indicated by any adverse side effects, complications or other risk factors of the treatment or therapy and the status of the subject” ([0079]).
It would have been obvious to one of ordinary skill in the art to have modified the method of the combined teachings by subsequently administering the viral transfer vector in a repeat dose that is less than the amount of the viral transfer vector in a prior dose for the advantage of reducing the likelihood of adverse side effects, complications, or other risk factors of the treatment as described by High. Such determination of whether a reduced dose would be appropriate was well within the level of ordinary skill in the art as described by High.

Regarding claim 39, Kaplan teaches that the viral transfer vector and the immunosuppressant were administered simultaneously (see Fig. 2).

	Regarding claim 40, Kaplan teaches that the subjects was a naïve animal, which is in contrast to individuals with prior exposure to wild-type adenovirus (page 1097, column 2, last paragraph), which indicates that the mice had not previously been administered the viral transfer vector.

Regarding claim 47, Handel teaches wherein the viral transfer vector comprises a gene editing transgene encoding zinc-finger nuclease (i.e. an endonuclease) (abstract).

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Kaplan (Kaplan et al. (1997) Human Gene Therapy, 8:1095-1104) in view of Handel (Handel et al. (2012) Human Gene Therapy, 23:321-329) and High (US 2015/0111955, filed February 19, 2013, priority to February 17, 2012), as applied to claim 7 above, and further in view of Hubbell (US 2012/0039989).
The teachings of Kaplan, Handel, and High are discussed above.
Regarding claim 72, Kaplan, Handel, and High do not teach wherein the targeted immunosuppressant comprises an erythrocyte-binding therapeutic.
However, Hubbell describes peptides that specifically bind erythrocytes (abstract). Hubbell further teaches using such peptides as molecular fusions with therapeutic agents (abstract) (i.e. erythrocyte-binding therapeutic). Hubbell teaches using such peptides as a fusion with an antigen to induce immune tolerance to the antigen (see [0080]). For example, Hubbell teaches that fusion of the erythrocyte-binding peptide ERY1 to ovalbumin (OVA) bound to erythrocytes in vivo and led to efficient cross-presentation of the OVA epitope by antigen-presenting cells (APCs) and corresponding cross-priming of reactive T cells ([0080]). Hubbell teaches that ERY1-OVA was demonstrated to prevent subsequent immune responses to vaccine-mediated antigen challenge ([0080]).
It would have been obvious to have combined the modified the immunosuppressant of Kaplan to further comprise an erythrocyte-binding therapeutic as described by Hubbell because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. Each of Kaplan and Hubbell similarly describe compositions useful for inducing immune tolerance to an antigen by specifically targeting the antigen-presenting cells. Accordingly, one would have been motivated to have modified these teachings of these references for the common purpose of inducing immune tolerance to an antigen by targeting APCs. One would have had a reasonable expectation of success in doing so because Hubbell teaches that the fusion of the erythrocyte-binding peptide to the antigen facilitated the cross-presentation of the antigen by antigen-presenting cells to reactive T cells leading to deletional tolerance ([0131]-[0134]).

Claim(s) 76, 86, 115, and 116 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan (Kaplan et al. (1997) Human Gene Therapy, 8:1095-1104) in view of Handel (Handel et al. (2012) Human Gene Therapy, 23:321-329) and High (US 2015/0111955, filed February 19, 2013, priority to February 17, 2012), as applied to claims 7 and 17 above, and further in view of Fraser (US 2012/0276158).
The teachings of Kaplan, Handel, and High are discussed above.
Regarding claim 76, Kaplan, Handel, and High do not teach that the immunosuppressant comprises a negatively charged particle.

However, Fraser teaches a similar method for reducing undesirable CD8 T cell responses ([0003]). Fraser teaches administering immunosuppressants to a subject that are specifically directed at antigen presenting cells (APCs) to reduce CD8 T cell proliferation and/or activity ([0051]). Fraser teaches that the synthetic nanocarriers comprising the immunosuppressant can cause a reduction in the amount of undesired CD8 T cell immune responses and result in beneficial tolerogenic immune responses ([0052]). Fraser teaches wherein the therapeutic proteins include enzymes ([0118]). Fraser further teaches administering the therapeutic protein to a subject as a nucleic acid that has been introduced into a virus ([0118]). Fraser teaches that the preferred subjects include any subject that has received gene therapy ([0118]), and therefore teaches administering the APC-targeted immunosuppressant to a subject that has previously received gene therapy. Fraser also teaches that the preferred subjects include any subject that is receiving gene therapy ([0118]), and therefore teaches concomitantly administering the APC-targeted immunosuppressant to a subject that is receiving gene therapy. Fraser teaches that the subject is preferably one who is in need of a tolerogenic immune response ([0108]).
Regarding claim 76, Fraser teaches wherein the APC-targeted immunosuppressant comprises a suitable synthetic nanocarrier comprising a polymer, wherein the polymer is poly(lactic-co-glycolic acid) (PLGA) (i.e. a negatively-charged particle) ([0146]).
Regarding claim 86, Fraser teaches wherein the antigen-presenting cell targeted immunosuppressant comprises synthetic nanocarriers comprising an immunosuppressant ([0052]).
It would have been obvious to have modified the method for the transient immunosuppression of a gene transfer adenoviral vector as described by Kaplan by providing the immunosuppressant with a negatively-charged particle, an apoptotic body mimic, or a synthetic nanocarrier comprising the immunosuppressant because it would have merely amounted to a simple combination of a known means of delivering an immunosuppressant to a method for delivering an immunosuppressant. One of ordinary skill in the art could have delivered the immunosuppressant with a negatively-charged particle or a synthetic nanocarrier comprising the immunosuppressant as described by Fraser and it would have been predictable that it would have successfully delivered the immunosuppressant to the subject. 

Regarding claim 115, Kaplan does not teach that the immunosuppressant is an inhibitor of the NF-kB pathway. Regarding claim 116, Kaplan does not teach that the immunosuppressant is rapamycin.
However, the teachings of Fraser are discussed above. In addition, Fraser teaches that the immunosuppressant is an inhibitor of the NF-kB pathway ([0093]). In addition, Fraser teaches wherein the immunosuppressant is rapamycin ([0093]).
It would have been obvious to one of ordinary skill in the art to have substituted the immunosuppressant of Kaplan for an immunosuppressant that is an inhibitor of the NF-kB pathway or for rapamycin because it would have merely amounted to a simple substitution of one known immunosuppressant known to be useful for the inhibition of CD8 responses to the delivery and expression of transgenes for another. Each of Kaplan and Fraser describe similar methods of using immunosuppressants to reduce undesirable CD8 T cell responses to transgene delivery and expression, thereby indicating that the immunosuppressants are functional equivalents of each other. Accordingly, one of ordinary skill in the art could have made this substitution and it would have been predictable that the inhibitor of NF-kB or rapamycin would have been useful for enhancing the delivery and expression of the gene editing viral transfer vector.

Claim(s) 81 is rejected under 35 U.S.C. 103 as being unpatentable over Kaplan (Kaplan et al. (1997) Human Gene Therapy, 8:1095-1104) in view of Handel (Handel et al. (2012) Human Gene Therapy, 23:321-329), High (US 2015/0111955, filed February 19, 2013, priority to February 17, 2012), and Fraser (US 2012/0276158), as applied to claims 76 above, and further in view of Mingozzi (US 2014/0336245, filed November 21, 2012, priority to November 22, 2011).
The teachings of Kaplan, Handel, High, and Fraser are discussed above.

Regarding claim 81, Kaplan, Handel, and High do not teach that the immunosuppressant comprises an apoptotic-body mimic and one or more viral transfer vector antigens.

However, the teachings of Fraser are discussed above. Fraser teaches APC-targeted immunosuppressant further comprises apoptotic body mimic ([0115]).

In addition, Mingozzi similarly teaches a method for using viral vectors for gene therapy ([0009]). Mingozzi teaches that despite the promise of AAV based gene therapy, individuals exposed to AAV also develop cytotoxic T cell (CTL) responses directed specifically against the AAV vector capsid (i.e. a viral antigen of the viral transfer vector) ([0007]). Mingozzi teaches that such responses limit the therapeutic efficacy of AAV vectors ([0006]). Mingozzi teaches compositions for inhibiting undesired immune responses to viral vectors ([0009]). Mingozzi teaches wherein the composition comprises capsid proteins (i.e. one or more viral vector antigens) that inhibit the undesired immune responses to the viral vector formulation ([0009]).

It would have been obvious to one of ordinary skill in the art to have modified the targeted immunosuppressant of Kaplan comprise an apoptotic-body mimic as described by Fraser and a viral capsid protein as described by Mingozzi because it would have merely amounted to a simple combination of prior art elements according to known methods to yield predictable results. Each of Fraser and Mingozzi teach compositions useful for the common purpose of suppressing the immune response. Accordingly, it would have been entirely predictable to have combined the teachings of these references together for the common purpose of immunosuppression. One would have been motivated to have modified the immunosuppressant of Kaplan to comprise viral capsid proteins for the advantage of inducing tolerance to the viral vector. 

Response to Arguments
	Applicants recognize that High teaches the “multiple administrations” of AAV, but argue that High does not teach or suggest that multiple rounds of administration of viral transfer vector “for long-term benefits” (see remarks on page 6). This argument has been fully considered but is not persuasive because “for long-term benefits” is not explicitly recited in the claim. Accordingly, Applicant’s argument is not persuasive because it is referring to a limitation that is not being claimed. In addition, Applicant’s remarks appear to acknowledge that High provides the instruction for multiple rounds of administration of AAV. However, Applicant’s remarks do not specifically explain what “for long-term benefits” requires and how this distinguishes the claimed method from the prior art.
Applicants further state that Example 2 and 6 of High contain only single dose administrations. Therefore, Applicants argue that a skilled person reviewing High would not have been motivated to particularly administer the vectors comprising transgenes repeatedly (see remarks on page 7). This argument has been fully considered but is not persuasive because High contains instructions to provide multiple administrations of the AAV vector to achieve therapeutic effect ([0065]), as discussed above. The fact that High describes single dose administrations of AAV vectors in Example 2 and 6 does not specifically discredit or disparage High’s additional teaching that multiple administrations of the AAV vector may be required to achieve a therapeutic effect.
Applicant’s argument that the Office fails to explain why and how a skilled person would have arrived at the claimed invention when none of the cited art discloses therapeutic success (see remarks on page 7) is not persuasive because it does not specifically address why one of ordinary skill in the art would not have had a reasonable expectation of success in arriving at the claimed invention based upon the teachings of the cited references as discussed in the rejection above.
In addition, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (see remarks on page 7), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7, 8, 17, 39, 40, 47, 72, 76, 81, 86, 115, and 116 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 17, 39-41, 47, 72, 76, 81, 86, 115, and 116 of copending Application No. 14/846,952 in view of Handel (Handel et al. (2012) Human Gene Therapy, 23:321-329).
The copending claims teach methods for repeat administration of a gene therapy viral vector comprising administering a gene therapy viral transfer vector to the subject and then subsequently concomitantly administering an antigen-presenting cell targeted immunosuppressant and the gene therapy viral transfer vector. See the additional teachings of the copending claims for additional limitations of the instant claims.
The copending claims do not teach that the gene therapy viral transfer vector is a gene editing viral transfer vector.
However, the teachings of Handel regarding the delivery of ZFNs by using adeno-associated viral vectors to achieve genome editing of the target cells are discussed above.
It would have been obvious to one of ordinary skill in the art to have modified the method of the copending claims by administering a ZFN-AAV vector to a subject for the advantage of treating the subject via genome editing as discussed by Handel.
This is a provisional nonstatutory double patenting rejection.

Claims 7, 8, 17, 39, 40, 47, 72, 76, 81, 86, 115, and 116 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-10, 15, 31, 38-41, 47, 55, 65, 66, 68, 69, 76, 90, and 95 of copending Application No. 16/100,040 in view of Fraser (US 2012/0276158) and Handel (Handel et al. (2012) Human Gene Therapy, 23:321-329).
The copending claims teach methods for repeat administration of a gene therapy viral vector comprising administering a gene therapy viral transfer vector to the subject and then subsequently concomitantly administering an antigen-presenting cell targeted immunosuppressant and the gene therapy viral transfer vector. See the additional teachings of the copending claims for additional limitations of the instant claims.
The copending claims do not teach administering the viral transfer vector without an APC-targeted immunosuppressant.
However, the teachings of Fraser are discussed above. To briefly reiterate, Fraser teaches method for reducing undesirable CD8 T cell responses ([0003]). Fraser teaches administering immunosuppressants to a subject that are specifically directed at antigen presenting cells (APCs) to reduce CD8 T cell proliferation and/or activity ([0051]). Fraser teaches that the synthetic nanocarriers comprising the immunosuppressant can cause a reduction in the amount of undesired CD8 T cell immune responses and result in beneficial tolerogenic immune responses ([0052]). Fraser teaches wherein the therapeutic proteins include enzymes ([0118]). Fraser further teaches administering the therapeutic protein to a subject as a nucleic acid that has been introduced into a virus ([0118]). Fraser teaches that the preferred subjects include any subject that has received gene therapy ([0118]), and therefore teaches administering the APC-targeted immunosuppressant to a subject that has previously received gene therapy. Fraser also teaches that the preferred subjects include any subject that is receiving gene therapy ([0118]), and therefore teaches concomitantly administering the APC-targeted immunosuppressant to a subject that is receiving gene therapy. Fraser teaches that the subject is preferably one who is in need of a tolerogenic immune response ([0108]).
The copending claims do not teach that the gene therapy viral transfer vector is a gene editing viral transfer vector.
However, the teachings of Handel regarding the delivery of ZFNs by using adeno-associated viral vectors to achieve genome editing of the target cells are discussed above.
It would have been obvious to one of ordinary skill in the art to have first administered the viral transfer vector to the subject without the APC-targeted immunosuppressant for the advantage of first determining whether the subject is in need of such APC-targeted immunosuppressant as discussed by Fraser. It further would have been obvious to one of ordinary skill in the art to have modified the method of the copending claims by administering a ZFN-AAV vector to a subject for the advantage of treating the subject via genome editing as discussed by Handel.
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telphone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
June 18, 2022